DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Abbott et al. U.S. 7,105,980 discloses an elastic wave device 10 (see Figs. 1a-b) including a silicon support substrate 18, a piezoelectric film 16 of lithium tantalate, a silicon dioxide layer 20 between the silicon support substrate and the piezoelectric film, and discusses thicknesses of the layers mostly in terms of microns (see Fig. 1b), and specifically discloses that the piezoelectric film has a thickness of at least twice the acoustic wavelength which is pertinent to and includes values in the range of instant claim 7.
However, the closest prior art Abbott does not disclose or fairly suggest an elastic wave device comprising every one of the specifically recited combinations of features, especially comprising “acoustic velocity of a longitudinal wave component of a bulk wave propagating through the piezoelectric layer” satisfying an inequality (2) given in line 14 in relation to an acoustic velocity Vsi-1 determined by equation (1), given in line 13, where relevant terms are defined by series of equations given in lines 15-to the end of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843